Citation Nr: 0834576	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracolumbar 
spine disability.

3.  Entitlement to service connection for a bilateral eye 
condition.

4.  Entitlement to service connection for blurred vision of 
the left eye.

5.  Entitlement to service connection for residuals of a 
concussion.

6.  Entitlement to service connection for peripheral 
vestibular disorder, claimed as dizziness and equilibrium.

7.  Entitlement to service connection for central nervous 
system damage, claimed as numbness from the neck down.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for depression.

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

The veteran represented by:  Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2004, and March and November 2005 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In the July 2004 decision, the RO denied 
service connection for cervical and thoracolumbar spine 
disabilities.  In the March 2005 decision, the RO denied 
service connection for a bilateral eye condition.  In the 
November 2005 decision, the RO denied service connection for 
tinnitus, a concussion, blurred vision of the left eye, 
depression, central nervous system damage, a peripheral 
vestibular disorder, and a TDIU.

In March 2006, the veteran testified at a hearing at the RO 
before a Decision Review Officer (DRO).  In March 2008, he 
testified at a hearing at the RO before the undersigned.  
Transcripts of the proceedings are of record.  

In May and June 2008, the veteran submitted additional 
evidence, including lay statements, a June 2008 letter from 
Dr. Trujillo, and copies of medical records.  He waived 
initial consideration of this evidence by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).


FINDINGS OF FACT

1.  The veteran's cervical spine disability is not related to 
his military service, and did not manifest to a compensable 
degree within one year following separation from service.

2.  The veteran's thoracolumbar spine disability is not 
related to his military service, and did not manifest to a 
compensable degree within one year following his separation 
from service.

3.  The veteran's bilateral eye conditions, including a 
history of cataracts and glaucoma, are not related to his 
military service; he also has refractive errors, which are 
not disabilities under VA regulations, and a superimposed 
disease or injury did not aggravate this condition.

4.  The veteran also has a history of retinal detachment in 
the left eye, which is not related to his military service, 
and a refractive error, which is not considered a disability 
under VA regulations, and a superimposed disease or injury 
did not aggravate this condition.

5.  The veteran does not have residuals of a concussion.  

6.  The veteran does not have a peripheral vestibular 
disorder.

7.  The veteran has radicular symptoms associated with 
degenerative joint disease (DJD) and degenerative disc 
disease (DDD) of the cervical and lumbar spine, which are not 
causally related to his military service.

8.  The veteran's tinnitus is not causally related to his 
military service.

9.  The veteran's depression is not causally related to his 
military service.  

10.  The veteran does not have any service-connected 
disabilities and is therefore not entitled to a TDIU as a 
matter of law.  


CONCLUSIONS OF LAW

1.  DJD and DDD of the cervical spine was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.307, 3.309 (2007).

2.  DJD and DDD of the thoracolumbar spine was not incurred 
in or aggravated during service and may not be presumed to 
have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.307, 3.309.

3.  A bilateral eye condition, to include cataracts, 
glaucoma, and impaired vision, was not incurred or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 4.9 (2007).

4.  Retinal detachment and impaired vision of the left eye 
were not incurred or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303, 4.9.

5.  A concussion was not incurred or aggravated during 
service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303.

6.  A peripheral vestibular disorder was not incurred or 
aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303.

7.  Radicular symptoms, claimed as numbness from the neck 
down, were not incurred or aggravated during service, and are 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.310 (2006 & 2007).

8.  Tinnitus was not incurred or aggravated during service, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310.

9.  Depression was not incurred or aggravated during service, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310.

10.  The criteria have not been met for a TDIU.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2007).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent VCAA notice letters in April 2004 
(concerning his spine disabilities), January 2005 (concerning 
his bilateral eye condition), April 2005 (concerning 
tinnitus, numbness, equilibrium, depression, and an eye 
condition), and May 2005 (concerning a concussion and TDIU).  
The letters provided him with notice of the evidence 
necessary to substantiate his claims, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The letters also specifically requested that he 
submit any evidence in his possession pertaining to his 
claims.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.   Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in April 2004 and January, April 
and May 2005.  He received notice on the fourth and fifth 
Dingess elements in the June and August 2006 supplemental 
statements of the case (SSOCs).  The Board notes, however, 
that the duty to notify cannot be satisfied by reference to 
various post-decisional communications.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 
2006).  

As will be explained in greater detail below, the claims for 
service connection are being denied and no effective dates or 
ratings are being assigned.  Therefore, the veteran is not 
prejudiced by deficient notice on those elements.  See 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007) 
(prejudice does not exist from absent notice where the 
benefit could not be awarded as a matter of law).  
Furthermore, because he has no service-connected 
disabilities, his claim for a TDIU must be denied as a matter 
of law.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in April 2004, and January, April and May 2005, 
prior to the RO's initial decisions in July 2004, and March 
and November 2005, respectively.

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  Private 
treatment records were obtained from Minadeo Eye Center, 
North Texas Rehabilitation Center, and Dr. Trujillo.  In 
addition, VA examinations were provided in July 2004 and 
August 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

With regard to the bilateral eye condition and blurred vision 
of the left eye, the veteran was not afforded a VA 
examination.  As will be explained in greater detail below, 
his current bilateral eye conditions (a history of cataracts 
and glaucoma) did not have their onset during service and he 
has not reported a continuity of symptomatology with regard 
to these conditions.  Thus, there is no competent evidence 
linking these current disabilities to service.  With regard 
to his left eye, he has a history of retinal detachment with 
scleral buckle.  There is no evidence of retinal detachment 
during service and he has not claimed that this was caused by 
service.  With regard to refractive error, although he has 
reported a continuity of symptomatology (i.e. blurred vision) 
in the left eye since a motor vehicle accident (MVA) during 
service, the evidence does not indicate his left eye was 
injured during the MVA and there is no evidence of a 
superimposed disease or injury that worsened visual acuity in 
either eye.  For these reasons, an examination is not 
required.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Legal Analysis

The veteran contends that his current disabilities are 
related to the MVA that occurred during service in 1969.  At 
the March 2008 hearing, he said he was rear-ended and lost 
consciousness.  He said he was taken to the hospital by 
ambulance where he learned he had severe whiplash, left eye 
damage, numbness from the neck down, and fluid built up in 
three areas of the spine.  He said the fluid went down 
overnight and he was released the following day with a neck 
collar.  He said he continued to have problems with his neck 
and back.  

Factual Background

The veteran's STRs indicate that at his entrance examination 
in June 1967, his visual acuity was 20/20 in his right eye 
and 20/30 in his left eye.  In April 1968, he got nitric acid 
in both eyes and his eyes were flushed with saline solution.  
Visual acuity was 20/20 in both eyes.  He was given no duty 
and told to return the following morning.  The next day, it 
was noted that there was no evidence of eye injury and he 
returned to duty.

In December 1968, the veteran got JP-5 (a type of jet fuel) 
in his eyes and his eyes were rinsed with saline solution.  
There are no follow-up records.  

In April 1969, the veteran complained of sleepwalking and 
symptoms of mild depression.  The impression was mild anxiety 
reaction with depression.  There are no follow-up records.

In April 1969, the veteran complained of itching in both eyes 
and said he seemed to be losing his vision.  He was referred 
for an eye examination.  An undated report of an eye 
examination indicates he complained of itchy eyes and blurred 
vision.  Visual acuity was 20/20 in the right eye and 20/25 
in the left eye, so slightly better than what was measured at 
entrance.  Visual acuity was corrected to 20/20 with glasses.  
In May 1969, he was given diagnoses of allergic rhinitis and 
allergic conjunctivitis.

On December 5, 1969, the veteran was involved in a MVA and 
taken to the Naval Hospital Annex dispensary.  He did not 
lose consciousness and there was no evidence that any part of 
his body struck any structure in the car.  It was noted that 
there was no headrest and he had whiplash.  Pupils were 
equal, round, and reactive to light.  Extraocular muscles 
were intact.  Sclera and fundus were clear.  He was not in 
any acute distress except for a sore neck and headache.  
There were no muscle spasms.  Deep tendon reflexes were 2+ 
and equal bilaterally.  Muscle strength was good and equal 
bilaterally.  The impression was a neck sprain and he was 
given aspirin.  An X-ray showed no evidence of fracture.  He 
was given no duty for one day and told to return to the 
clinic the following morning.  

On January 5, 1970, the veteran reported ongoing problems 
with the back of the neck (nuchal) and side of the neck 
(sternodeidomastoid).  He said he was nauseated by parafon 
forte (a pain medication).  Sternodeidomastoid rigidity was 
noted as slightly improved.  He was told to continue with a 
neck collar, medication, hot soaks, and return in 3 to 4 
days.  He was given light duty.  

On January 8, 1970, the veteran reported no improvement and 
was referred for a surgical consultation.  The surgical 
consult noted a moderately severe whiplash injury.  The 
veteran complained that his left hand had the sensation of 
going to sleep.  The right hand was negative.  He also said 
he had a neck ache that extended to the waist and an 
occipital headache.  Deep tendon reflexes were intact; he had 
sensory hypothesias of the left index radial side of the 
middle finger.  Motor response was normal, symmetrical and 
without paresthesias.  There was pain to palpation over the 
C7-T1 spinal process and range of motion was half of normal.  
X-rays were negative for fracture or subluxation.  The 
impression was a cervical hyperextension sprain.  He was 
given a neck collar to wear 24 hours per day, fiorinal and 
valium.  That same day he was seen at the Naval Hospital with 
complaints of vomiting and dizziness, which were attributed 
to pain medication he was given.  The impression was mild 
torticollis (next strain) and possible drug reaction.  His 
pain medication was changed and he was told to return if he 
was still having trouble.  

On January 20, 1970, the veteran said his headaches and neck 
pain had decreased.  He had increased range of motion without 
pain.  Deep tendon reflexes were normal and symmetrical.  He 
still had hypothesias of the left index and middle finger.  
He was told to continue wearing the neck collar at night and 
given a refill for fiorinal and valium.

On February 3, 1970, the veteran said he had no improvement 
and that he had not been wearing his neck collar.  Neck range 
of motion was half of normal.  He was told to resume wearing 
the neck collar and return in 3 weeks.

In March 1970, the veteran had full range of motion without 
pain.  There was no vertebral tenderness or paravertebral 
spasm.  A May 1970 note indicates that his chart was missing 
a physical examination from January 1970.  

In July 1970, the veteran complained of neck spasms and pain.  
He also complained of pain in his left shoulder down his back 
to the T-10 level.  He said he had intermittent numbness of 
the left arm.  There was decreased sensation to pinprick on 
the left first, second, and third fingers.  An X-ray was 
within normal limits.  The impression was a minor strain.  

In September 1970, the veteran complained of back and knee 
pain from standing for long periods of time in the galley.  
On physical examination there were no paracervical or 
paravertebral muscle spasms.  The doctor said he had an 
"inappropriate" decrease in range of motion of the low 
back, stating that the veteran reported pain long after 
rounding his lumbar spine, which was atypical.  The doctor 
believed the veteran was probably malingering and trying to 
avoid galley duty, but he was referred for an orthopedic 
consultation.  The report of the orthopedic consultation 
indicates he reported neck and low back pain.  He said he had 
some relief with medication following the MVA, but the pain 
had recently been aggravated by galley work.  On physical 
examination, he had full range of motion.  Straight leg 
raises elicited low back pain.  Head drop test was negative.  
Neurological examination was negative for the upper and lower 
extremities.  X-rays were negative.  The diagnosis was 
possible recurrent cervical strain, which was treated with 
aspirin.  He was given light duty for 10 days.  

In November 1970, the veteran complained of low back pain.  
X-rays were negative and the physical examination was within 
normal limits.  The impression was low back strain.  The 
report of the March 1971 discharge examination indicates his 
head, spine, and upper and lower extremities were normal.  A 
psychiatric evaluation was normal.  Visual acuity was 20/25 
in the right eye and 20/40 in the left eye, corrected to 
20/20 with glasses.  His field of vision and intraocular 
tension were normal.

VA treatment records dated from January 2003 to June 2004 
indicate the veteran had bilateral cataracts and diplopia 
(double vision).  He had cataract surgery of the left eye in 
October 2003 and of the right eye in December 2004.  A 
December 2003 ophthalmology record noted no impairments of 
the central nervous system or neurological deficits.  
Treatment records also note DJD and DDD of the cervical and 
lumbar spine.

The report of the July 2004 VA examination indicates the 
veteran said that he was involved in a MVA in 1969 and hurt 
from his head to the tips of his toes.  He said he had no 
symptoms of neurological loss and was placed on light duty.  
At his discharge, he said he felt better but continued to 
have some back pain.  He said he saw a chiropractor for three 
years after military service and did not receive any 
treatment until 2001.  The diagnoses were DDD of the cervical 
spine, thoracic spine strain, and lumbosacral strain.  In an 
addendum to the report, the VA examiner reviewed the 
veteran's claims file and opined the veteran's current 
cervical and lumbar spine disabilities were not related to 
the injuries he sustained during service.  

In a June 2004 letter, the veteran said that he continued to 
have recurrent back and neck problems after he was discharged 
from active duty.  He said that the problems become worse 
over the years as he aged.  

In a December 2004 letter, Dr. Glanzer, a private physician 
from Minadeo Eye Center, said the veteran had been treated 
for glaucoma off and on since April 1989.  He had cataract 
extraction in both eyes in 1993.  He had a vitrectomy, 
scleral buckle, and lensectomy of the left eye to repair a 
retinal detachment.  Diagnoses were advanced chronic open 
angle glaucoma, left eye greater than right; a history of 
retinal detachment of the left eye, status post scleral 
buckle; pseudophakia (intraocular lens) of the right eye; 
aphakia of the left eye, status post lensectomy.

A December 2004 VA treatment record notes the veteran had 
depression, chronic neck and back pain, diplopia (double 
vision), chronic dizziness/unsteadiness, DDD of the cervical 
spine, and chronic headaches probably from DDD of the 
cervical spine.  In January 2005, he complained of 
intermittent numbness in the left arm and leg, which he said 
began 1 to 1 1/2 weeks earlier.  On objective examination, 
cranial nerves and reflexes were intact.  He had normal 
alignment of the spine and normal range of motion.  He had 
low back pain on palpation and mild muscle spasm of the 
cervical and lumbar spine.  DJD and DDD of the cervical and 
lumbar spine were noted.  In February 2005, he complained of 
dizziness, headaches, and numbness in his extremities.  On 
physical examination there were no neurological deficits.  In 
January 2005, he was seen for a neurosurgical consultation.  
There was a slight decrease in light touch stimuli 
recognition to the left face.  DJD/DDD of the lumbar and 
cervical spine was noted.  

The report of the August 2005 VA audiological examination 
indicates the veteran said that he worked as an aircraft jet 
mechanic during service.  He said he had chronic tinnitus 
since the MVA in 1969.  An addendum to that report indicates 
the examiner reviewed the veteran's claims file and opined 
that it was less likely than not that tinnitus was related to 
acoustic trauma during military service.  The examiner stated 
it was more likely secondary to skeletal problems of the neck 
and shoulder sustained during the MVA.  

The report of the August 2005 VA neurological examination 
indicates the veteran had radicular symptoms secondary to DJD 
of the cervical and lumbosacral spine with stenosis.  

The report of the August 2005 VA psychiatric examination 
indicates the veteran said his symptoms of depression 
occurred after the MVA in 1969.  He believed his depression 
was secondary to headaches, equilibrium problems and ringing 
in his ears caused by the MVA.  The diagnosis was dysthymic 
disorder.  The examiner opined that dysthymic disorder was 
related to the veteran's physical health problems ranging 
from tinnitus to headaches and numbness.  The examiner said 
that if his health problems were related to the MVA in 1969, 
then depression would also be related to service.  

The report of the August 2005 VA ear examination indicates 
the veteran complained of equilibrium problems, tinnitus, and 
hearing loss.  External ears were normal and canals were 
open.  Ear drums were intact and mastoids were normal.  
Extraocular muscles were intact.  There was no numbness of 
the face.  Zygomas (cheekbones) were symmetrical without 
deformity.  The diagnoses were high frequency hearing loss 
and tinnitus.

Private treatment records from North Texas Rehabilitation 
Center dated from July to August 2005 show the veteran was 
seen for physical therapy for his lower extremities and back.

A January 2007 VA treatment record indicates the veteran 
complained of blurred vision in his left eye.  The diagnoses 
were pseudophakia, peripheral degeneration and refractive 
error.  Also in January 2007, he was seen for a history of 
major depressive disorder.  

Statements from friends of the veteran report that the 
veteran complained of pain and numbness in his neck, back, 
arm, and legs as well as headaches and dizziness.  The 
veteran told his friends that these problems were related to 
an MVA during service.  

In a June 2008 letter, Dr. Trujillo, a private family 
physician, said he first saw the veteran earlier that month.  
The veteran provided him with paperwork from his accident in 
1969 to the present time.  The doctor said the veteran's 
condition had definitely deteriorated.  On physical 
examination, the veteran was barely able to walk.  There was 
tenderness over the cervical, thoracic, and lumbar spine and 
decreased muscle mass and strength in both arms and legs.  
There was decreased sensation to pinprick bilaterally from 
the knees down and in both hands.  Deep tendon reflexes were 
normal.  Babinski's sign was negative, indicating no spinal 
cord damage or central nerve damage.  Heart, lungs, and 
cranial nerves were intact.  The doctor opined that DDD/DJD 
of the cervical and thoracolumbar spine, a bilateral eye 
condition, tinnitus, concussion, blurred vision of the left 
eye, depression, central nervous system damage, and a 
peripheral vestibular disorder were more likely than not 
related to the MVA in 1969 with concomitant concussion and 
whiplash.  The doctor said that over time the veteran's 
condition had deteriorated and he was incapacitated and 
unemployable.

Service Connection-In General

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

If a chronic disease is shown in service, and at any time 
thereafter, service connection will be conceded without the 
need for evidence of a nexus between the in-service and post-
service diseases.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 
2008); 38 C.F.R. § 3.303(b).

Service Connection for Cervical and Lumbar Spine Disabilities

The evidence indicates the veteran currently has DJD and DDD 
of the cervical and thoracolumbar spine.  He was not given a 
diagnosis of DJD or DDD during service or within one year 
after service.  Rather, the first sign of these disabilities 
does not appear in his records until 2003 - 32 years after he 
was discharged.  Although he had neck pain and low back pain 
following the MVA during service, at the time of discharge, 
his spine was normal.  There was no note of any chronic, 
permanent disability relating to his spine.

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, as explained below, there are 
legitimate reasons for accepting the VA examiner's opinion 
over Dr. Trujillo's.  

The VA examiner's conclusion that the veteran's spine 
disabilities are unrelated to the injuries sustained during 
military service is based on a very thorough review of the 
entire claims file and a physical examination of the veteran.  
Consequently, this opinion is especially probative.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss v. Brown, 
9 Vet. App. 109, 114 (1996).  Although Dr. Trujillo reviewed 
some paperwork that was provided by the veteran, he did not 
specify what records he actually reviewed.  It does not 
appear that the doctor reviewed all of the veteran's STRs, 
because the doctor stated that the veteran had a concussion 
whereas the STRs clearly show that he did not.  For this 
reason, Dr. Trujillo's opinion is less probative.  

In addition, the VA examiner's opinion is supported by the 
facts of record, which do not show a diagnosis of DJD or DDD 
during service or for many years thereafter.  Dr. Trujillo 
provided no rationale or explanation for his opinion that the 
veteran's DDD and DJD were related to the MVA in 1969.  

The veteran's relatively recent suggestions of a continuity 
of symptomatology since service are assertions first made in 
a claim for benefits more than 33 years after service.  The 
contemporaneous medical record contains no findings 
indicative of DJD or DDD of the spine until almost 32 years 
after service.  

The negative contemporaneous record is more probative than 
the veteran's contentions made many years after the events in 
question and in the course of his claim for compensation.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that the absence of contemporaneous evidence of treatment for 
a claimed disability for many years after service could serve 
as determinative evidence against the claim).

For these reasons, the claims for service connection for 
cervical and thoracolumbar spine disabilities must be denied 
because the preponderance of the evidence is against the 
claims-meaning there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21 (2007).

Service Connection for a Bilateral Eye Condition and 
Blurred Vision of the Left Eye

Contrary to the veteran's contentions, his STRs are 
unremarkable for any eye injury related to the MVA in 1969.  
His pupils were equal, round, and reactive to light.  
Extraocular muscles were intact.  Sclera and fundus were 
clear.  

The veteran's STRs indicate he got nitric acid and jet fuel 
in his eyes during service, but his eyes were rinsed and 
there is no evidence of any lasting injury.  He also had 
allergic conjunctivitis, but there were no follow-up records 
or other evidence that this was a chronic condition.  
Furthermore, it was not noted at his discharge physical and 
has not been noted in any of the more recent VA treatment 
records.

At entrance, visual acuity for the right eye was 20/20 and at 
discharge, it was 20/25 corrected to 20/20.  At entrance, 
visual acuity for the left eye was 20/30 and at discharge, it 
was 20/40 corrected to 20/20 with glasses.  Myopia (i.e., 
nearsightedness) is a refractive error, which is not a 
disease or injury for the purposes of VA disability 
compensation.  38 C.F.R. §§ 3.303(c), 4.9.  The only possible 
exception is if there is evidence of additional disability 
due to aggravation during service by superimposed disease or 
injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  The veteran's 
STRs do not indicate his visual acuity worsened 
during service due to aggravation by a superimposed disease 
or injury.  

Currently, the veteran is being treated for residuals of 
cataracts in both eyes and a history of glaucoma.  There is 
no evidence that these conditions had their onset during 
service or are otherwise related to service.

There is also evidence that the veteran has residuals of a 
retinal detachment with scleral buckle of the left eye, but 
this condition did not occur during service and there is no 
competent evidence suggesting that it may be related to 
service.

For these reasons, the claims for service connection for a 
bilateral eye condition and blurred vision in the left eye 
must be denied because the preponderance of the evidence is 
against the claims-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.

Service Connection for Residuals of a Concussion and 
Peripheral Vestibular Disorder, Claimed as Dizziness and 
Equilibrium

As mentioned, the veteran's STRs indicate that he did not 
sustain a concussion during service.  The only reports of 
dizziness and nausea during service were attributed to his 
pain medication.  His medication was changed and there were 
no further complaints regarding this.  

The August 2004 VA neurological examination did not show 
residuals of a concussion or peripheral equilibrium disorder.  
Dr. Trujillo's examination showed that cranial nerves were 
intact, deep tendon reflexes were normal, and Babinski's sign 
was negative.  Dr. Trujillo reported that the veteran was 
seeking service connection for residuals of a concussion and 
a peripheral vestibular disorder and opined that these 
conditions were more likely than not related to the MVA with 
concomitant concussion and whiplash.  The doctor, however, 
did not report any objective symptoms supporting these 
diagnoses.  For this reasons, his opinion is not probative.  
And, despite the veteran's statements to the contrary, the 
STRs clearly show that he did not sustain a concussion during 
service.

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C.A. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

For these reasons, the claims for service connection 
residuals of a concussion and peripheral vestibular disorder 
must be denied because the preponderance of the evidence is 
against the claims-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.

Service Connection for Central Nervous System Damage,
Tinnitus, and Depression

The evidence indicates the veteran currently has radicular 
symptoms associated with DJD and DDD of the spine.  
Otherwise, there is no evidence of damage to his central 
nervous system.  He has tinnitus, which has been attributed 
to his skeletal problems.  His current depression has been 
associated with his current health problems.

The veteran's STRs indicate he had a mild anxiety reaction 
with depression in April 1969, but received no follow-up 
treatment.  At discharge, his psychiatric evaluation was 
normal.  Apparently the anxiety reaction was acute and did 
not development into a chronic problem.

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations when a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
degree of additional disability attributable to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA 
has amended 38 C.F.R. § 3.310 to incorporate the Court's 
decision in Allen; except that VA will not concede 
aggravation unless there is medical evidence showing the 
baseline level of the disability before its aggravation by 
the service connected disability.  38 C.F.R. § 3.310(b).  

As explained in detail above, the most probative medical 
evidence of record indicates the veteran's DJD and DDD of 
spine are not related to service.  Therefore, there is no 
basis for service connection for any associated radicular 
symptoms or tinnitus.  Although the August 2005 VA examiner 
opined that the veteran's tinnitus was more likely than not 
related to service, this was assuming that his skeletal 
problems were also related to service.  Likewise, another VA 
examiner attributed the veteran's depression to his numerous 
health problems and said that depression would be related to 
service if his health problems were found to be related to 
service.  Again, the evidence does not indicate his current 
health problems are related to service and therefore, service 
connection for depression is not warranted.

For these reasons, the claims for service connection for 
central nervous system damage, tinnitus, and depression must 
be denied because the preponderance of the evidence is 
against the claims-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.

Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board 
is precluded from granting a TDIU under § 4.16(b) in the 
first instance.  Where the evidence suggests that a veteran 
may be unemployable due to service connected conditions that 
do not meet the percentage requirements, the Board is 
required to remand the claim for referral to the appropriate 
first line authority for consideration of entitlement to TDIU 
under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 
1, 10 (2001).

In this case, the veteran does not have any service-connected 
disabilities.  Therefore, as a matter of law, there is no 
basis for assignment of a TDIU.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a thoracolumbar spine 
disability is denied.

Entitlement to service connection for a bilateral eye 
condition is denied.

Entitlement to service connection for blurred vision of the 
left eye is denied.

Entitlement to service connection for residuals of a 
concussion is denied.

Entitlement to service connection for peripheral vestibular 
disorder, claimed as dizziness and equilibrium, is denied.

Entitlement to service connection for central nervous system 
damage, claimed as numbness from the neck down, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for depression is denied.

Entitlement to a TDIU is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


